DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                        Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           Claims 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.           Claim 16 is confusing in that same calls for the separation of fat from lean meat-containing material (see preamble) provides no steps concerning separation of said fat and lean meat but, instead, recites steps which would occur after such separation.  In other words, essential steps of the method recited in the preamble are omitted.  See MPEP § 2172.01.
Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2012/0276256 (Garwood) taken together with U.S. Patent No. 5611937 (Jarocki).            Garwood discloses a method for separating fat from a lean meat-containing material comprising a variety of steps (Fig. 1) including dicing beef; chilling same so that the temperature of the fat is lower than the lean meat (paragraph 40); crushing the diced pieces (paragraph 43; about 100% fat pieces and lean pieces that are 10% or less fat); mixing same with a fluid having a density between that of the fat and lean meat particles (paragraph 47); and separating same in a separation vessel (110) into a lean particle stream (132) and a fat and fluid stream (130).  Both streams (132 and 130), in turn, are taken to vessels (118 and 114), respectively, which provide lean extraction and fat extraction outlets.  Although Garwood does not specifically articulate that water has been removed from said vessels (118 and 114) such occurs by reference to the “extraction” of the lean and fat elements.  Moreover, elsewhere, Garwood discloses the fluid used in the process to be optionally recycled (paragraph 70) thus further suggesting the separation and collection of the fluid from each stream (via vessels 118 and 114).  In both cases, solids (lean beef and fat) are separated from the fluid as called for in instant claim 16.  Garwood further discloses that the fluid used is chilled before being introduced into the system (e.g. 40 F, i.e. typical refrigeration temperature; but also lower temperatures may be used, e.g. 34 F; see mid to end of paragraph 47).  Moreover, the fluid may be water with carbon dioxide thus creating carbonic acid and lowering the pH thereof (middle of paragraph 47).   In view of the reference in Garwood to recycle said fluid (paragraph 70), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide such recycled water with carbon dioxide included to facilitate the manner intended for such process (one option of fluid entering at 148 in Fig. 4 has carbon dioxide and is chilled as discussed above).              Though Garwood discloses further adding ingredients to the fluid that provide an antimicrobial effect (paragraph 47), same is silent regarding adding chlorine to said fluid, said fluid being water with carbon dioxide as one alternative (paragraph 47).  However, Jarocki et al teaches a process for disinfecting water which includes providing not only carbon dioxide (e.g. first full paragraph of col. 3) but also sodium hypochlorite to water (which provides chlorine) to disinfect said water (e.g. paragraph bridging cols. 2 and 3) and provide suitability of same for human consumption (e.g. col. 1, lines 5-8), particularly by limiting the amount of such disinfectant to 2.3 to 3 ppm (e.g. paragraph bridging cols. 2 and 3) well within the purview of the range called for in instant claim 16.  It would have been further obvious to have imparted chlorine (by way of sodium hypochlorite) as well as carbon dioxide to the water used in Garwood for such disinfecting benefit and to provide suitability for human consumption, naturally a concern for the meat and fat products with residual amounts of said fluid or, otherwise, contamination from contact with “used” water that had not been treated with such ingredients.              Additionally, Garwood is silent as to how the carbon dioxide is introduced into the fluid.  Instant claim 6 calls for injection of same.  It is well-known to apply carbon dioxide to water through injection.  Jarocki et al further teaches same (e.g. col. 3, lines 10-14).  It would have been further obvious to have provided the carbon dioxide to the water in such manner as a matter of preference of known modes of introduction.5.       Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2012/0276256 (Garwood) taken together with U.S. Patent No. 5611937 (Jarocki) and Published U.S. Application No. 2004/0185434 (Robey et al).           Claims 17 further calls for heating a fluid containing solids and using centrifugal spinning to remove said solids.  Robey et al teaches a process for collecting fat and protein material from animals wherein water is used in processing and wherein a mixture of solids and fluid (e.g. water) is treated to remove the solids (e.g. protein and fat) after heating said mixture and using stages of centrifugation (e.g. paragraph 23).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adopted such steps in Garwood to provide the separation of fat and lean from fluid (e.g. water) from the two fluid streams in Garwood (130 and 132) in conjunction with or as a substitute for the fat accumulation vessel (114) and lean accumulation vessel (118) as a matter of preference of a known alternative in separating water from such mixtures. 
                                             Allowable Subject Matter
6.         Claims 1-15 and 18-20 are allowed.            Regarding claim 1-15, the prior art of record neither discloses nor teaches the claimed method of separating fat from lean meat in the manner specifically articulated and including reducing beef particles, quick freezing same, crushing same, and mixing same with a fluid having nanobubbles wherein the density of the fluid is greater than the density of a majority of the fat particles and lower than the majority of the lean particles.            Regarding claim 18-20, the prior art of record neither discloses nor teaches the claimed method of separating fat from lean meat in the manner specifically articulated and including mixing fat and lean meat particles in a vortex vessel with a fluid having nanobubbles wherein the density of the liquid is greater than the density of a majority of the fat particles and lower than the majority of the lean particles and wherein sinking particles and floating particles are separated and said fluid is collected for recycling.







Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
September 28, 2022